UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee kt ie a ae ne oe et yk me ek a xX
UNITED STATES OF AMERICA,
ORDER
y. ORDER
LONNIE AVANT, | 20 CR 414-2 (VB)
Defendant.
ie ee a OS ey eS SO 8 Fy St tH x

Sentencing in this case is re-scheduled for May 17, 2021, at 3:00 p.m, The Court expects
to conduct this proceeding in person at the Hon. Charles L. Brieant, Jr., Courthouse, 300
Quarropas Street, White Plains, NY 10601.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20CO VID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: May 4, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
